DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of fluids with bentonite and kaolin in the reply filed on 12/21/21 is acknowledged.
Although Applicant indicates claims 18-20 are withdrawn, there was no restriction requirement/election drawn to these claims.  These claims require both bentonite and kaolin and are thusly examined herein.

Priority
The claims have a priority date of the filing of the application: 9/5/19.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The Specification does not have the following claim limitations, and needs to be amended to include such:
The limitation “at least eighty weight percent….water” of claim 5 is not found in the specification
The limitation “kaolin has a particle size…” of claims 9, 17 is not found in the specification
The limitation “said water is hydrogen bonded….” of claims 3, 10, 18 is not found in the specification.
The limitation “at least 50 lbs. of….” Of claim 13 is not found in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Obtaining should not be capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, 10, 13, 17, and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
The limitation “at least eighty weight percent….water” of claim 5 is not found in the specification
The limitation “kaolin has a particle size…” of claims 9, 17 is not found in the specification
The limitation “said water is hydrogen bonded….” of claims 3, 10, 18 is not found in the specification.
The limitation “at least 50 lbs. of….” of claim 13 is not found in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton (US 3219580).
Stratton discloses drilling fluids having enhanced lubricating properties (Column 1 lines 8-9).  Said fluids may be water based or oil-in-water based (which is a water continuous base fluid) (Column 2 lines 16-17) and comprise inorganic solids to increase the viscosity thereof (Column 4 lines 42-43).  Said solids include bentonite and kaolin 
Elements above meet the lubrication of boreholes and general composition requirements of claims 10, 18.  Stratton does not disclose obtaining a kaolin clay composition separate from a bentonite clay, first adding water to the kaolin clay to form a drilling fluid and then adding bentonite thereto (claim 10), or, first adding water to the bentonite clay and then adding the kaolin clay composition to the bentonite/water (claim 18), however, the order of performing process steps is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
As such elements above suggest the requirements of claims 10, 18.  Regarding the “maintains stable volume” and “water is hydrogen bonded” properties, since the composition requirements are met (e.g. kaolin and water), these are deemed to be embraced/implicit in the reference.  If there is any difference between the above In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Since the composition requirements are met, the non-corrosive requirements of claim 12 are deemed to be embraced.  Claim 13 calculates to 14-25 wt% clay in the water based drilling fluid and Stratton discloses in Column 4 lines 30-41 that up to 40 wt% clay can be used therein, thus embracing and meeting the requirements of claim 13.  Elements above meet the requirements of claims 17-20 wherein nothing is done to the water in the preparing step of claim 19, and thus such is met by elements set forth above.

Claims 1, 3-4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Cooper (US 2015/0075870) as evidenced by Dobson (US 2013/0130942)
Stratton includes elements as set forth above.  Stratton does not disclose pulling a structure through the borehole.  Cooper discloses systems and methods for horizontal directional drilling (title, abstract).  Cooper discloses that drilling fluids are typically a mix 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Stratton the use of pulling a device through the borehole after drilling, as taught by Cooper, in order to enlarge the borehole.  Alternatively, since such is a known process used in the well drilling art, including such in Stratton is prima facie obvious.  See MPEP 2143.
Elements above meet the pulling requirements of claim 1, wherein the lubrication would be implicit since some of the drilling fluid would remain on the walls of the wellbore as a filtercake/lubricant and/or be used during the pulling process.  Elements already discussed above in Stratton meet the requirements of claims 3-4, 9, 14.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Liao (US 5723416).
Stratton includes elements as set forth above.  Stratton discloses the use of clays such as bentonite but does not disclose the use of soda ash (sodium carbonate).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include in Stratton the use of sodium carbonate (soda ash), as taught by Liao, in order to improve the strength and yield point of the gel to improve the suspension of drill cuttings therein.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Cooper and evidenced by Dobson in further view of Liao (US 5723416).
Stratton, Cooper and Dobson include elements as set forth above.  Stratton discloses the use of clays such as bentonite but does not disclose the use of soda ash (sodium carbonate).
Liao discloses drilling fluid compositions (title) comprising clay such as bentonite and sodium carbonate (abstract).  The sodium carbonate (also known as soda ash) is used in combination with bentonite in order to induce flocculation of the clay particles which results in a significant increase strength and yield point which improve the effectiveness of the drilling fluid in suspending cuttings (Column 6 lines 34-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in Stratton, Cooper and Dobson the use of sodium carbonate (soda .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Cooper in further view of Dobson.
Stratton and Cooper include elements as set forth above.  Dobson was used as evidence above to show that kaolin and bentonite are known viscosifiers for horizontal drilling.  Thus, it would be prima facie obvious to include in Stratton and Cooper, the use of the composition for horizontal drilling, as taught by Dobson, since the fluid therein is known to be suitable for said intended use.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See also MPEP 2143A, E.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton view of Elkatatny (US 2019/0100684).
Stratton include elements as set forth above.  Stratton discloses mixing the clays with water to form a drilling fluid but does not disclose mixing at least 24 hrs prior to drilling.
Elkatatny discloses drilling fluids comprising an aqueous base and a viscosifier (abstract), wherein the viscosifier may be a clay such as bentonite or kaolin [0043].  Elkatatny discloses that the viscosifier, such as bentonite, is thoroughly mixed with the aqueous base fluid and such takes between 5-60 minutes [0061].  Elkatatny also 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to include in Stratton the use of greater than 60 mins of mixing time prior to drilling, since such is recognized to be suitable for the intended use thereof, e.g. as long as the fluid is substantially free of lumps any amount of time can be used to mix/prepare the fluid prior to drilling.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Cooper and Dobson in further view of Elkatatny (US 2019/0100684).
Stratton, Cooper and Dobson include elements as set forth above.  Stratton discloses mixing the clays with water to form a drilling fluid but does not disclose mixing at least 24 hrs prior to drilling.
Elkatatny discloses drilling fluids comprising an aqueous base and a viscosifier (abstract), wherein the viscosifier may be a clay such as bentonite or kaolin [0043].  Elkatatny discloses that the viscosifier, such as bentonite, is thoroughly mixed with the aqueous base fluid and such takes between 5-60 minutes [0061].  Elkatatny also discloses other mixing times, greater than 60 minutes, may be used so long as the drilling fluid composition is substantially free of lumps [0061].  Thus, Elkatatny teaches that any amount of time greater than 60 minutes may be used so long as the fluid is 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to include in Stratton, Cooper and Dobson the use of greater than 60 mins of mixing time, since such is recognized to be suitable for the intended use thereof, e.g. as long as the fluid is substantially free of lumps any amount of time can be used to mix/prepare the fluid prior to drilling.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “wherein said drilling fluid comprises at least eighty weight percent lubricating clay composition and up to twenty weight percent water” is allowable if/when the 112 above is overcome.  Such a weight% is not disclosed in the prior art.  Clay is a gelling/viscosifying agent in the art and is known in Stratton to be used in amounts up to 40 wt%.  Liao (as above) is evidence that use of around 5.7 wt% is known (20 ppb, Column 5 lines 37-40) and Elkatany is evidence that ranges of 0.01-20 wt% are known [0043], however use of at least 80 wt% in a drilling fluid that is put down a well is not suggested or disclosed in the closest prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elkatatny and Dobson, as used in the above rejections, are also .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.